Exhibit 10.1

AMENDMENT TO EXECUTIVE RETENTION AGREEMENT

This amendment (this “Amendment”) amends the terms of the Executive Retention
Agreement, by and between TransMedics, Inc., a Delaware corporation (the
“Company”), and Stephen Gordon (the “Executive”), dated as of March 23, 2015
(the “Retention Agreement”), as follows:

1. Amendment. Section 2 of the Retention Agreement is hereby amended and
restated in its entirety as follows:

“Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) if neither a termination of the Executive’s
employment with the Company described in Section 4.1(a) below nor a Change in
Control has occurred during the Term (as defined below), the expiration of the
Term, (b) if a termination of the Executive’s employment with the Company
described in Section 4.1(a) below occurs during the Term or within twenty-four
(24) months following a Change in Control, the fulfillment by the Company of all
of its obligations under Sections 4 and 5.2 and 5.3 or (c) if a Change in
Control occurs prior to expiration of the Term (as defined below), the later of
(i) the date twenty-four (24) months after the Change in Control Date and
(ii) if the Executive’s employment with the Company terminates within
twenty-four (24) months following the Change in Control Date, the fulfillment by
the Company of all of its obligations under Sections 4 and 5.2 and 5.3. ‘Term’
shall mean the period commencing as of the Effective Date and continuing in
effect through December 31, 2019; provided, however, that commencing on
January 1, 2020 and each January 1 thereafter, the Term shall be automatically
extended for one additional year unless, not later than 90 days prior to the
scheduled expiration of the term (or any extension thereof), the Company shall
have given the Executive written notice that the Term will not be extended.”

2. Deemed Automatic Renewal. The Company and the Executive agree that the Term
(as defined in the Retention Agreement) shall be deemed to have been
continuously in effect through the date of this Amendment.

3. Construction. Except as specifically provided in this Amendment, the
Retention Agreement will remain in full force and effect. To the extent a
conflict arises between the terms of the Retention Agreement and this Amendment,
the terms of this Amendment shall control.

4. Entire Agreement. The Retention Agreement, as amended by this Amendment,
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior agreements and understandings relating to the subject
matter hereof. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in the Retention Agreement and this
Amendment.

5. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth below.

 

TRANSMEDICS, INC.: By:   /s/ Waleed Hassanein Name:   Waleed Hassanein Title:  
CEO Date:   4/10/2020 EXECUTIVE:

            /s/ Stephen Gordon

Stephen Gordon Date:   4/10/2020

 

Signature Page to Amendment to Executive Retention Agreement